         Case 2:21-cv-01592-DB Document 3 Filed 09/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT
 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    EDWARD GOMEZ,                                       No. 2:21-cv-1592 DB P
12                            Plaintiff,
13            v.                                          ORDER
14    LADAN,
15                            Defendant.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff has not paid the required filing fee of $350.00 plus the $52.00

19   administrative fee nor has he filed an application to proceed in forma pauperis. See 28 U.S.C. §§

20   1914(a) & 1915(a). Plaintiff will be granted thirty days to pay the filing fee in full or submit a

21   properly completed application to proceed in forma pauperis.

22           Plaintiff is cautioned that the in forma pauperis application form includes a section that

23   must be completed by a prison official, and the form must be accompanied by a certified copy of

24   plaintiff’s prison trust account statement for the six-month period immediately preceding the

25   filing of this action.

26           In accordance with the above, IT IS HEREBY ORDERED that:

27           1. Plaintiff shall submit, within thirty days from the date of this order, either the $350.00

28   filing fee plus the $52.00 administrative fee or a properly completed application to proceed in
                                                         1
          Case 2:21-cv-01592-DB Document 3 Filed 09/10/21 Page 2 of 2


 1   forma pauperis on the form provided with this order; plaintiff is cautioned that failure to comply
 2   with this order or seek an extension of time to do so will result in dismissal of this action without
 3   prejudice; and
 4            2. The Clerk of the Court is directed to send plaintiff an Application to Proceed In Forma
 5   Pauperis By a Prisoner for use in a civil rights action.
 6   Dated: September 9, 2021
 7

 8

 9

10

11

12

13

14

15

16   DLB:9
     DB prisoner inbox/civil rights/R/gome1592.3a
17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
